URBIGKIT, Justice,
dissenting.
I dissent for essentially the same reasons offered in Brebaugh v. Hales, 788 P.2d 1128 (Wyo.1990). I would hold Dravo Coal Company is not entitled to that summary judgment as a matter of law. Stephenson v. Pacific Power & Light Co., 779 P.2d 1169 (Wyo.1989); Cordova v. Gosar, 719 P.2d 625, 634-40 (Wyo.1986).
Beyond that, I also differ with the majority’s statement that W.S. 17-13-401(a)(v) (June 1987 Repl.) “specifically allows the partners to enter into agreements concerning their management rights in relation to the partnership.” W.S. 17-13-401(a)(v) (June 1987 Repl.) provides “[a]ll partners have equal rights in the management and conduct of the partnership business,” which subparagraph is subject to the initial clause of the section which, in predominating effect, states: “subject to any agreement between them, * * W.S. 17-13-401(a) (June 1987 Repl.). It is an external agreement made here, not between the partners, but by the partnership with a contractor, albeit a partner, that is involved in this case as the actual business relationship.
My primary difficulty, however, is with the pathway to decision taken by the majority. The argument for decision comes in segments which seem disconnected and for that reason does no work in logical conclusion to sustain the holding. We are told the overriding consideration in establishing independent contractor status is whether or not the employer can control details of the work giving rise to potential liability. Then we are told the “partners had equal management rights which were exercised through a management committee” when they contracted away any equality of management and paid Dravo Coal Company $500,000 per year to be a contractor and, as such, to “perform[] all functions and services normally required for [management].” Finally, we learn that Dravo Coal Company cannot be an indepen*1150dent contractor because we hold a managing partner is an employer. The syllogistic quality escapes me.
While I agree partners typically are not distinct from the partnership, Hays v. State ex rel. Wyoming Workers’ Compensation Div., 768 P.2d 11 (Wyo.1989), I would not agree a corporate entity, such as Dravo Coal Company, can never, by separate provisions or agreement, acquire an identity beyond that of a partner. In this case, it did by a written management contract.
In application of an entity analysis which recognizes the separate contractor creation of the parties by their written agreement, I respectfully dissent from the summary judgment contrarily granted.